Citation Nr: 1401907	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  13-12 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rory Reyhan Layne, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 2004 to October 2010.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office in Newington, Connecticut (RO).  

The appeal is remanded to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

Based upon its review of the Veteran's claims file, the Board finds that the duty to assist the Veteran has yet to be fully met with regard to this claim.  38 U.S.C.A. § 5103A (2012); 38 C.F.R. § 3.159 (2013).  The record reflects that the Veteran receives benefits from the Social Security Administration (SSA) due to his anxiety disorder.  While the decision by the SSA on a claim before that agency is not controlling with respect to VA's determination on a claim, the SSA's determination regarding the Veteran's lack of employability and the reasons for that determination are pertinent for VA purposes.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Masors v. Derwinski, 2 Vet. App. 181, 187-88 (1992). 

In this case, the RO has attempted to obtain documentation of the SSA's disability determination.  However, the records obtained from the SSA consists of the Veteran's service treatment records; VA medical records; and a letter stating that the Veteran is in receipt of benefits due to his anxiety disorder.  The letter does not contain the decision awarding benefits, to include the SSA's analysis or determination regarding the Veteran's lack of employability.  Therefore, RO should contact the SSA to request the determination awarding disability benefits, as well as any medical records and internal assessments associated with such determination, not already provided.

The record also reflects that the RO, while aware of the dates and location of the Veteran's last place of employment, has not assisted the Veteran in obtaining employment records.  Specifically, the Veteran has indicated that he previously worked at Adelman's Sand and Gravel for twenty days before being terminated.  Employment records, particularly those relating to the reasons for job separation, termination or retirement, are generally highly confidential in nature and may not be releasable to anyone other than the employee without his written or specific consent.  See Spurgeon v. Brown, 10 Vet. App. 194, 197-198 (1997).  In any event, given the potential relevance of the Veteran's employment record to his total disability based on individual unemployability (TDIU) claim, VA is also obligated to advise the Veteran that he has the ultimate responsibility for furnishing his employment records.  Id.  "While there is certainly a duty to assist, such a duty does not relieve a claimant entirely from assisting himself," especially where, as in this case, obtaining confidential employment records would be easier for the Veteran to obtain than VA.  Id. at 197 (citing Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street").

The Veteran asserted, in his notice of disagreement and during a July 2013 hearing before the Board, that his treating physician, H. J. Lin, M.D., informed him that he was unemployable due to his posttraumatic stress syndrome (PTSD).  A review of the record, including evidence submitted and referenced by the Veteran, does not show documentation of that specific conclusion.  Rather, in addressing the Veteran's PTSD, Dr. Lin stated "[d]ue to current symptoms, there has been significant impairment with [the veteran's] ability to function socially and work at this point."  Given the Veteran's assertion that Dr. Lin has stated that he was unemployable, the RO should contact Dr. Lin and obtain an opinion regarding whether the Veteran can obtain or retain substantially gainful employment.  

The RO obtained three recent VA examinations; a mental health and general examination in April 2012, and another mental health examination in March 2013.  The examinations failed to consider the totality of all the Veteran's service-connected disabilities together when addressing the TDIU question.  Rather, the examinations limited their inquiries to the Veteran's unemployability due solely to either his mental or physical disabilities.  In sum, the expressed opinions do not adequately address whether the Veteran's service-connected disabilities, acting in concert, prevent the Veteran from obtaining or retaining substantially gainful employment.  Moreover, the 2012 VA examiners failed to provide rationales for the conclusions reached.  In light of the above, the Board finds that the VA examinations of record are inadequate and the Veteran must be afforded a new VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Goodman v. Derwinski, 1 Vet. App. 280, 282 (1991) (directing the Board to consider, with regard to 38 C.F.R. § 4.16(a), 'the impact of appellant's service-connected disabilities, both alone and in combination with his other service-connected disabilities, on his ability to secure and follow substantially gainful occupation.').

Finally, the record shows that the Veteran receives ongoing medical treatment for his service-connected disabilities at the VA West Haven Medical Center.  Therefore, updated VA treatment records must be obtained.  38 C.F.R. § 3.159(c)(2) (2013).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, the RO must obtain the Veteran's updated VA treatment records from the VA West Haven Medical Center.  The RO must also request from the SSA the decision awarding disability benefits, and all the underlying records relating to the Veteran's claim for SSA disability benefits, not already obtained.  

Additionally, the RO must provide the Veteran VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, and a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, to complete and sign for Adelman's Sand and Gravel.  The executed forms must then returned to VA.  Upon receipt of the necessary authorization forms, the RO should contact Adelman's Sand and Gravel for the purposes of obtaining a statement and/or evidence outlining the facts and circumstances of the Veteran's employment and separation. 

All attempts to secure this evidence must be documented in the claims file by the RO.  When requesting records not in the custody of a Federal department or agency, such as employment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the RO is unable to secure any of the identified records, the RO must notify the Veteran and his representative and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.

2.  After obtaining a current authorization if needed, the RO must contact Dr. Lin and obtain an opinion addressing the effect of the Veteran's PTSD on his ability to obtain and maintain substantially gainful employment, consistent with his education and occupational experience.  A complete rationale for all opinions must be provided.  If the Dr. Lin cannot provide the requested opinion without resorting to speculation, it must be so stated, and the Dr. Lin must provide the reasons why an opinion would require speculation.  

3.  After completing the above actions, the Veteran must be afforded a VA examination to determine the combined effects of his service-connected disabilities on his ability to obtain and maintain substantially gainful employment, consistent with his education and occupational experience.  The claims file and all electronic records, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the Veteran's service-connected disabilities, either alone or in combination, preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities, or age.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  
Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed.

4.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable. 

5.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures. 

6.  After completing the above actions, the RO must readjudicate the Veteran's claim, taking into consideration any and all evidence that has been added to the record since its last adjudicative action.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and given an appropriate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

